In an action to recover unpaid salary claimed to be due to plaintiff and to recover damages for defendant’s alleged breach of an employee stock option agreement, the parties cross-appeal from an order of the Supreme Court, Queens County, dated February 29‘, 1960: (1) plaintiff appeals, as limited by his brief, from so much of said order as denies his motion for summary judgment for the relief demanded in the complaint, pursuant to rule 113 of the Rules of Civil Practice; and (2) the defendant appeals from said order insofar as it fails to grant summary judgment to defendant upon plaintiff’s said motion for summary judgment. Order affirmed, without costs. There are triable issues of fact presented which preclude the granting of summary judgment to either party. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur. [22 Misc 2d 632.]